DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arno (US 2004/0018746) in view of Yamada et al (US 2013/0156950).
Arno teaches a silicon-containing product forming apparatus (CVD chamber 102 using silane gas), comprising: a reaction chamber 102 (Fig 3; [0040]). Arno also teaches an emission path (discharge line 118) configured to emit an emission material from the reaction chamber, the emission path being incorporated in an emitter; a process liquid tank (liquid scrubbing medium source 106) storing a process liquid including a basic aqueous solution (Fig 3 and [0050]-[0052] teaches basic aqueous solution suppled from scrubbing medium source 106); a supplier (abatement unit 104) including a supply line 162 configured to supply the emission path with the process liquid from the process liquid tank, the supplier being configured to treat a byproduct generated by reaction, with the supplied process liquid in the emission path; and a flow path switcher (CPU 110) switching a communication state the supply line of the supplier (See Fig 3 and [0043]-[0060] teaches CPU 110 is configured to actuate valves to cause valves to open and close to modulate processing steps and flow rate of the supplier into the abatement unit 104 and discharge out of the processing tool 102).
Arno does not explicitly teach a flow path switcher switching a communication state of the emission path with the reaction chamber.
In a film forming apparatus, Yamada et al teaches a reaction chamber 2 and an exhaust gas 6 is exhausted from the reaction chamber by an exhaust mechanism 3 connected to the reaction chamber by a pipe 4, and an opening and closing valve 9 is provided in a pipe 4a between the reaction chamber 2 and a exhausting gas introducing port 24 (Fig 1; [0020]-[0040]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Arno by providing a flow path switcher (CPU connected to a valve) switching a communication state of the emission path with the reaction chamber, as taught by Yamada, to control the flow of the exhaust through the exhausting gas pipe.
The limitation “a chamber in which a raw material including silicon and a halogen element is reacted, or a raw material including silicon and a raw material including a halogen element are reacted” is interpreted as intended use of the reaction chamber. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the CVD reaction chamber 102 is capable of reacting any suitable reactants, such as silicon and a halogen element, or a raw material including silicon and a raw material including a halogen element. Furthermore, the combination of Arno and Yamada et al teaches film forming using dichlorosilane as a reaction gas (Yamada [0024]), which clearly suggests a raw material including silicon and a halogen element.
Referring to claim 2, the combination of Arno and Yamada et al teaches am abatement unit 104 connected to the scrubbing unit 106 (process liquid) and a discharge line 124 (Arno Fig 3; [0043]-[0060]), which clearly suggests a an exhaust line configured to exhaust a gas generated by reaction between the process liquid and the byproduct from the emission path.
Referring to claim 3, the combination of Arno and Yamada et al teaches a joint portion of the exhaust line of the exhauster to the emission path is situated in a vertically upper site in the emission path (See Yamada Fig 1-2). Furthermore, the location and placement of joints and valves and arrangement of piping is mere design choice, and It would have been obvious to one of ordinary skill in the art at the time of filing (MPEP 2144.04).
Referring to claim 4, the combination of Arno and Yamada et al teaches a liquid emitter including a liquid emission line 130 configured to emit the process liquid having reacted with the byproduct in the emission path from the emission path (Arno Fig 3; [0043]-[0060]), and the use of the valves and a CPU flow controller to control the flow through the liquid emission line would have been obvious to one of ordinary skill in the art at the time of filing to control the flow of the discharge from the abatement unit.
Referring to claim 5, the combination of Arno and Yamada et al teaches pressure feeding inert gas using valves to the trap section, i.e. emission path (Yamada Fig 1-2; [0023]-[0040]), which clearly suggests a pressure control valve disposed in the emission path, wherein the pressure control valve is configured to increase a pressure of the emission path in a region on a side opposite to the reaction chamber with respect to the pressure control valve, compared with a region on the reaction chamber side with respect to the pressure control valve in a state that reaction using the raw material is conducted in the reaction chamber, and the process liquid supplied to the emission path is injected from the supply line of the supplier toward the pressure control valve or a neighborhood of the pressure control valve in the emission path.
Referring to claim 6, the limitation “the process liquid supplied to the emission path is injected from the supply line of the supplier to the emission path at an injection pressure of 0.1 Pa or more” is process limitation and is interpreted as an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the combination of Arno and Yamada et al teaches processing liquid source medium 106 and a CPU for controlling flow rates; therefore would be capable of supplying the claimed injection pressure.
Referring to claim 7, the combination of Arno and Yamada et al teaches emission path includes a plurality of extensions which extend in parallel with each other, and which are capable of communicating with the reaction chamber that is identical for each extension, and the flow path switcher switches a communication state of each of the extensions with each of the reaction chamber and the supply line of the supplier. (See Yamada Figs 1-2, which shows a plurality of parallel extension from the reaction chamber 2).
Referring to claim 8, the combination of Arno and Yamada et al teaches a CPU for controlling flow rates and a plurality of valves for controlling flows of the reaction chamber and the scrubbing medium, which clearly suggests a flow path switcher is switchable between a first operation state and a second operation state, in the first operation state of the flow path switcher, a first extension which is one of the extensions communicates with the reaction chamber, and a second extension which is a different one of the extensions other than the first extension communicates with the supply line of the supplier, and in the second operation state of the flow path switcher, the first extension communicates with the supply line of the supplier, and the second extension communicates with the reaction chamber.
Referring to claim 9, the combination of Arno and Yamada et al teaches a detector unit for sensing a concentration of a component to be abated in the abatement unit (Arno [0043]-[0060]), which clearly suggests a sensor configured to detect a parameter relating to a state of progress of reaction between the process liquid and the byproduct in the emission path.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714